Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Final Rejection

            The applicant’s amendment of 8/03/2021 necessitated a new ground of rejection as follows below:

Claim Rejections

                                                    Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the
basis for the rejections under this section made in this Office action:
          A person shall be entitled to a patent unless 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or
otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent
published or deemed published under section 122(b), in which the patent or application, as the case may be, names
another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 11-13, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Sasaki et al. (US Pat. 7,334,889).

              Sasaki et al. disclose in Figures 1-2B an ink cartridge comprising:

             Regarding claims 1 and 20, fluid container (1) comprising:
a body (1a) providing a fluid reservoir (16) (Figure 2A);
an outlet structure (21, 30, 41) including a conduit (30, 41) that extends from an outlet (21) of

an outlet barrier (63) positioned within the conduit (30, 41) of the outlet structure (21, 30, 41)
in proximity to the outlet (21) of the fluid container (1), the outlet barrier (63) being structured to
receive an inlet extension (12) of a container device (3) (Figure 2A); and
an interior barrier (32) positioned within the conduit (30, 41) of the outlet structure (21, 30,
46) in proximity to the fluid reservoir (16), the interior barrier (32) being releasable from
the outlet structure (21, 30, 41) by the inlet extension (12) to open fluid flow from the fluid reservoir (Figures 2A-2B, paragraphs 56-57 and 100).
           Regarding claims 2 and 12, wherein a portion (unmarked portion that contains an element
60b) of the outlet structure (21, 30, 41) is tapered (Figure 2A).
           Regarding claims 3 and 13, wherein the outlet barrier (32) is axially spaced apart from the
interior barrier (60b) along the conduit (30) (Figure 2A).
            Regarding claim 4, wherein the outlet structure (21, 30, 41) includes a retaining ring (1f) that is contains a number 63) to retain the outlet barrier (63) (Figure 2A).
           Regarding claim 5, wherein the outlet barrier (63) is formed from a flexible polymer.
           Regarding claim 6, wherein the outlet structure (21, 30, 41) includes a retaining feature
(36, 37) and the interior barrier (32) includes a retaining element (46b), and wherein the interior
barrier (32) is being retained by the retaining feature (36, 37) locking into position with the
retaining element (46b) (Figure 2A).
           Regarding claim 7, wherein the retaining feature (36, 37) forms an overhang structure
(46b) (Figure 2A).
           Regarding claim 11, an ink container (1) comprising:
a body (1a) providing a fluid reservoir (16) (Figure 2A);
an outlet structure (21, 30, 41) including a conduit (30, 41) that extends from an outlet (21) of
the fluid container (1) to the fluid reservoir (16) (Figure 2A);
an outlet barrier (63) positioned within the conduit (30, 41) of the outlet structure (21, 30, 41)
in proximity to the outlet (21) of the fluid container (1), the outlet barrier (63) being structured to
receive an inlet extension (12) of a container device (3) (Figure 2A, paragraphs 56-57 and 100); and
a seal (32) positioned within the conduit (30, 41) of the outlet structure (21, 30, 41) in proximity to the fluid reservoir (16), the seal (32) being releasable from the outlet structure (21, 30, 41) by 
           Regarding claim 15, wherein the outlet structure (21, 30, 41) includes a retaining feature
(36, 37) and the seal (32) including a retaining element (46b), and wherein the seal (32) is being
retained by the retaining feature (36, 37) locking into position with the retaining element (46b)
(Figure 2A).

Response to Applicant’s Arguments

            The applicant argues that Sasaki et al. fails to disclose or suggest “an interior barrier and/or a seal is releasable from the outlet structure by the inlet extension to open fluid flow from the fluid reservoir”. The applicant’s arguments have been carefully considered but not persuasive because “an interior barrier and/or a seal (32) is releasable from the outlet structure (21, 30, 41) by the inlet extension (12) to open fluid flow from the fluid reservoir (16)” as shown in Figures 2A-2B.

Allowable Subject Matter

          Claim 9 would be allowable if rewritten to include all of the limitations of the base claim
and any intervening claims. This claim would be allowable because the prior art references of
record fails to teach or suggest a fluid container comprising an interior barrier that is formed from a polypropylene material that is buoyant in a fluid of the fluid reservoir in the combination as claimed.
          Claim 10 would be allowable if rewritten to include all of the limitations of the base claim
and any intervening claims. This claim would be allowable because the prior art references of
record fails to teach or suggest a fluid container comprising an interior barrier that is formed from a plastic material that is buoyant in a fluid of the fluid reservoir in the combination as claimed.
          Claim 18 would be allowable if rewritten to include all of the limitations of the base claim
and any intervening claims. This claim would be allowable because the prior art references of

           Claim 19 would be allowable if rewritten to include all of the limitations of the base claim
and any intervening claims. This claim would be allowable because the prior art references of
record fails to teach or suggest a fluid container comprising a seal that is formed from a plastic
material that is buoyant in a fluid of the fluid reservoir in the combination as claimed.

           Claim 21 is allowed because none of the prior art references of record teaches a fluid container comprising an interior barrier that is buoyant in a fluid of the fluid reservoir, the interior barrier originally being positioned within a conduit of an outlet structure proximate the fluid reservoir, and being releasable relative to the outlet structure by the inlet extension to
open fluid flow from the fluid reservoir in the combination as claimed. 

CONCLUSION

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

            Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262. The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M.. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

           Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.

           Status information for unpublished applications is available through Private PAIR only.
           For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH T VO/Primary Examiner, Art Unit 2853